Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 08/008/2022.  Presently claims 1-13 are pending.

Response to Arguments
Claim objections have been withdrawn based upon applicant’s amendments.
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments.
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
New interpretation of the prior art of Peter (WO2016029355A1) has been presented based upon the Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Peter (WO2016029355A1) in view of non -patent literature Bonded Seal Washer “BSW” (date 11/08/2016; page 5)

Regarding claim 1, Peter disclose a grinder (fig.1: (10)) for grinding material to be ground, in particular for grinding coffee beans, comprising:
a container (fig.1: (52)) for receiving material to be ground with a discharge opening (see fig.5: below) for the material to be ground (paragraph 27); 
a first grinding tool and a second grinding tool, wherein the first grinding tool (fi.4: (94)) is configured to be rotated relative to the second grinding tool (fig.4: (92)) about an axis of rotation such that material to be ground is enabled to be crushed to a powder in a grinding gap (fig.6: the gap between elements (92) and (94)) formed between the first grinding tool and the second grinding tool (paragraph 37), 
wherein the second grinding tool (figs.4 and 6: (92)) has an inlet channel (see fig.6 below) through which material to be ground discharged from the discharge opening is enabled to be supplied into the grinding gap (paragraph 35), and 
wherein the second grinding tool (fig.6: (92)) is mounted in such a way that it is axially movable with regard to the axis of rotation and is enabled to be brought into different positions relative to the first grinding tool (fig.6: (94)) and to the container (paragraph 37); 
a housing (fig.5: (56)) with an internal space delimited by the housing in which the first grinding tool (fig.5: (94)) and the second grinding tool (fig.6: (92))) are arranged, 
wherein the container (fig.5: (52)) is arranged stationarily relative to the housing (fig.6: (56)); 
a collar seal (figs.4-5: (72)) with a through channel (fig.4: (74)) extending along the axis of rotation (paragraph 34), 
said collar seal being arranged between the container (fig.5: (52)) and the second grinding tool (fig.4-5: (94)) so that material to be ground is enabled to fall from the container (figs.4-5: (52)) through the discharge opening of the container via the through channel (fig.4: (74)) of the collar seal (figs.4-5: (72)) into the inlet channel of the second grinding tool (see fig.6 below) (paragraph 34); 
wherein the second grinding tool (figs.4-5: (92)) comprises a wall section (see fig.6 below) which extends annularly around the axis of rotation and outwardly radially delimits the inlet channel (see fig.6 below); 
wherein the collar seal (fig.4: (72)) comprises a first annular section (see fig.4 below the area between elements 74) which outwardly radially delimits the through channel (fig.4: (74)); 
wherein the collar seal comprises a second annular section (see figs.4 below and 6 below), which extends annularly around the axis of rotation and is connected to the first annular section (see fig.4 below) and 
a contact surface (see fig.6 below) for supporting the second annular section (see fig.6 below) of the collar seal (fig.6: (72)) is present
the collar seal (figs.5-6: (72)) being arranged between the contact surface (see fig.6 below) and the container (fig.5: (52))) so that the second annular section (see figs.4 and 6 below) of the collar seal (fig.4: (72)) is in contact with and supported on the contact surface (see fig.6 below) in order to hold the collar seal (figs.5-6: (72)) in a predetermined position relative to the container (figs.4-5: (52)), 

wherein the collar seal (figs.4-5: (72)) is arranged stationary relative to the container (figs.4-5: (52))) such that the first annular section (see fig.4 below) extends axially to the axis of rotation in such a way that a first area of the first annular section (see fig.6 below) is in contact with the container (figs.4-5: (52)) and a second area of the first annular section (see fig.6 below) has an overlap with the wall section (see fig.6 below) of the second grinding tool (fig.5: (92)) in the direction of the axis of rotation, and 
the collar seal (fig.4: (72))) comprises at least one connecting section (see fig.4 below) which extends between the first annular section and the second annular section (see fig.4 below) and is connected both to the first annular section and also the second annular section (see fig.4 below).

Peter does not disclose wherein the at least one connecting section is designed as an elastically deformable spring element.


    PNG
    media_image1.png
    869
    712
    media_image1.png
    Greyscale





















    PNG
    media_image2.png
    730
    763
    media_image2.png
    Greyscale
























BSW teaches a metal collar seal having at least one connecting section is designed as an elastically deformable spring element (page 1) in order to provide a benefit of prevents over-compression and limits deformation of the elastomeric ring.
Both of the prior arts of Peter and BSW are related to apparatus using a collar seal;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grinder of Peter to have wherein the at least one connecting section is designed as an elastically deformable spring element by the cooling jacket as taught by BSW in order to provide a ring having dimensions can be altered under stress and returned to their original form once the stress has been removed; and provide excellent thermal and wear resistance, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Peter disclose wherein the contact surface (see fig.6 above) is arranged stationarily relative to the container (figs.4-8: (52)).  

Regarding claim 3, Peter disclose wherein -5-the contact surface (see fig.6 above) is arranged in such a way that axially to the axis of rotation the contact surface (see fig.6 above) has a predetermined position relative to the container (figs.4-5: (52))).  

Regarding claim 4, Peter disclose wherein the first annular section (see fig.4 above) and the second annular section (see fig.4 above) extend around the axis of rotation in such a way that the first annular section and the second annular section are each at a distance from the axis of rotation (see fig.4 above).  

Regarding claim 5, Peter disclose wherein the second annular section (see fig.4 above) extends at a greater distance from the axis of rotation than the first annular section (see fig.4 above).  

Regarding claim 6, Peter disclose wherein the second annular section (see fig.4 above) extends along the periphery of the first annular section on the side of the first annular section which faces away from the axis of rotation (see fig.4 above).  

Regarding claim 7, Peter disclose wherein the collar seal (fig.4: (72)) comprises a plurality of connecting sections (see fig.4 above).  

Regarding claim 8, Peter disclose wherein the at least one connecting section extends radially to the axis of rotation (see fig.4 above).  

Regarding claim 9, Peter disclose the at least one connecting section (see fig.4 above);

BSW teaches at least one connecting section is designed as an elastically deformable spring element (page 1: elastomeric ring);

Therefore, the modification of Peter in view of BSW teaches wherein the at least one connecting section is elastically deformable in such a way that the first annular section is moveable relative to the second annular section in the direction of the axis of rotation.

Regarding claim 10, Peter disclose wherein -7-on the container (figs.4-5: (52)),
 a contact area for the first annular section (see fig.6 above) of the collar seal (figs.4-5: (72)) is formed which extends around the discharge opening (see fig.6 above),
 on the first annular section (see fig.4 above) of the collar seal, 
a contact area for the container (see fig.6 above) is formed which extends around the through channel (see fig.6 above) and the first annular section is arranged relative to the second annular section (see fig.4 above) such that the at least one connecting section (see fig.4 above);

BSW teaches at least one connecting section is designed as an elastically deformable spring element (page 1: elastomeric ring);

Therefore, the modification of Peter in view of BSW teaches the at least one connecting section is elastically pretensioned and produces a pressing force which is designed to press the contact area for the container formed on the first annular section to the contact area for the first annular section formed on the container.

Regarding claim 11, Peter disclose wherein the contact area for the first annular section (see fig.6 above) formed on the container is a flat surface and/or the contact area for the container (see fig.6 above) formed on the firsts annular section is a flat surface.  

Regarding claim 12, Peter disclose wherein -8-between the first annular section (see fig.4 above) of the collar seal and the wall section (see fig.6 above) of the second grinding tool there is a gap (fig.5: (84)) or during a movement of the second grinding tool in the direction of the axis of rotation, the wall section of the second grinding tool is in sliding contact on the first annular section.  

Regarding claim 13, Peter disclose, wherein the overlap (see fig.6 above) has an extent in the direction of the axis of rotation which is changeable when the second grinding tool is moved in the direction of the axis of rotation (paragraph 37: the gap between the elements (92) and (94) is adjustable).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753